PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $5,172.78 for goods purchased by the respondent during fiscal year 1975-76. Due to an error, the invoice was held in the Department of Finance and Administration until the funding for fiscal year 1975-76 had expired.
In its Answer, the respondent admits the validity of the claim and states that there were sufficient funds remaining in the respondent’s appropriation for the fiscal year in question from which the obligation could have been paid.
Based on the foregoing, an award in the amount of $5,172.78 is hereby made to the claimant.
Award of $5,172.78.